Grant, J.
(dissenting). I think the former unanimous •opinion of the Court in this cause was correct. I should *246consider any further statement of the principles there enunciated unnecessary, were it not for the earnestness of the able and distinguished counsel for the contestants in their arguments upon the rehearing.
1. The decision as to the burden of proof was based upon the general doctrine that all persons are presumed to be sane, and to possess sufficient mental capacity to execute-all documents in the various transactions of human affairs. Sales and transfers of property are made, and the business of the world is carried on, upon this presumption. The rule is that he who asserts incapacity in any of these transactions assumes the burden of proof. Sanity is the-normal;condition of mankind. Does this presumption hold in the case of wills, and does the burden of proof belong to him who asserts the contrary? ' Even in criminal cases, the law presumes the prisoner to be sane, and the people are not required to give any proof of sanity until the person charged with crime has given evidence of insanity. In the case of a deed, the burden of proof, under all the authorities, is upon him who asserts want of capacity in a grantor. A less mental capacity is required to make a will than to make a deed. Now, if the distinguished counsel for contestants are correct, then if a person executes a deed and a. will on the same day, the presumption of capacity and of sanity accompanies the deed, and the burden of proof is upon him who assails it; while in the case of the will the presumption of incapacity prevails, and the burden of proof of capacity is with the proponents of the will. Therefore, where the least capacity is required, the presumption of incapacity must prevail. If Mrs. King had given her property to these same devisees by deed, the burden of proof would rest upon those who assail it; but, having-given it by will, the burden rests upon proponents. Such a distinction is not founded upon reason or good sense. The following authorities hold to the presumption of sanity *247and capacity of a testator, and that the burden of proof is with those who contest: McCulloch v. Campbell, 49 Ark. 367 (5 S. W. Rep. 590); Saxon v. Whitaker’s Executor, 30 Ala. 237; Pettes v. Bingham, 10 N. H. 514; Perkins v. Perkins, 39 Id. 163; Rush v. Megee, 36 Ind. 69; Turner v. Cook, Id. 129; Chandler v. Barrett, 21 La. Ann. 58; Mullins v. Cottrell, 41 Miss. 316; Fee v. Taylor, 83 Ky. 259; Harris v. Hays, 53 Mo. 96; Taylor v. Creswell, 45 Md. 430; Elkinton v. Brick, 15 Atl. Rep. 393; McCoon v. Allen, 17 Id. 824; Trumbull v. Gibbons, 22 N. J. Law, 155; Boylan v. Meeker, 28 Id 274; Blake v. Rourke, 74 Iowa, 519 (38 N. W. Rep. 394); Stephenson v. Stephenson, 62 Iowa, 163 (17 N. W. Rep. 456); Grubbs v. McDonald, 91 Penn. St. 236; Egbert v, Egbert, 78 Id. 326; Thompson v. Kyner, 65 Id. 368; Carpenter v. Calvert, 83 Ill. 62; Wilbur v. Wilbur, 129 Id. 392; Allen v. Griffin, 69 Wis. 537; Barnes v. Barnes, 66 Me. 300. In Barnes v. Barnes it is said:
“It would seem, that in the case of a will the party alleging insanity should offer evidence tending to show that fact before the proponent should be called upon to negative its existence.”
In 1 Redf. Wills, p. 32, § 4, it is said:
“It must be admitted, we think, upon careful examination of all the cases, that the burden'of proof of insanity in the case of a will, equally with that of a deed or other contract, is upon the party alleging it, and who claims the benefit of the fact when established.”
But it is insisted that the decisions of this Court are to-the contrary, and the following cases are cited: Beaubien v. Cicotte, 8 Mich. 9; Taff v. Hosmer, 14 Id. 309; Aikin. v. Weckerly, 19 Id. 482; Kempsey v. McGinniss, 21 Id. 123; McGinnis v. Kempsey, 27 Id. 363. In Beaubien v. Cicotte and Taff v. Hosmer, the point was not directly decided. In Aikin v. Weckerly it appears to be distinctly held that the burden of proof is with the proponent. At page 503 the Court say:
*248“In these testamentary cases, the burden of proving capacity is not merely cast in the first instance upon those averring it, but it abides with them during the trial.”
In Kempsey v. McGinniss, at page 148, the Court say:
“In this particular class of cases, and upon the question of mental soundness or unsoundness, after a prima facie case has been established by the proponents, the case, for all purposes connected with the order of proof upon that question, stands the same as if the burden of proof, throughout, rested upon the contestants to show mental incapacity.”
It was further held in that case that the contestants, before they rested, were bound to introduce all their testimony in support of their case, and that they could not introduce independent evidence after the proponents had fully gone into their evidence and rested. That case virtually places the burden of proof upon the contestants.
In McGinnis v. Kempsey, 27 Mich. 373, the charge to the jury that the law raised a presumption in favor of sanity was sustained, and the Court held that the statute was not “intended to put aside altogether, and for all cases, the common-law presumption in favor of sanity.” The statute reads: “Every person of full age and sound mind,” etc., may dispose of his property by will. How. Stat. § 5785. Several of the authorities above cited, in some of which the language of the statute is stronger than ours, hold that the statute does not change the burden of proof to the proponents. If the expression “of sound mind” were omitted from the statute, it would make no difference with the proof required. The will could then, as well as now, be set aside for incompetency. The statute only declares the rule of the common law which requires parties competent to contract and to convey; it does not ■change the rule of evidence and of presumptions. When insanity has been proven to exist, it has been held that the burden is on the proponents to show that the will was *249executed during a lucid interval. In so far as the above cases hold the burden of proof to be with the proponents, I think they should be overruled.
2. As stated in the former opinion, the question of undue influence was withdrawn by the court from the consideration of the jury for want of any evidence to sustain it. The question, therefore, becomes unimportant, except as it involves the right of the contestants in their opening to the jury to characterize this will as “unnatural and inofficious.” Every person possesses the sacred right to dispose of his property by sale, gift, or devise, as he sees fit. The right to make a will implies the right to change the descent of property from that prescribed by the law. No will is necessary to secure the descent of property according to the statute. No presumption of undue influence therefore arises from the mere fact that one having no children devises his property to other than his collateral heirs. ■ The exercise of this right cannot be denounced as unnatural or inofficious, without evidence of facts on which to base the charge. Latham v. Udell, 38 Mich. 238; Fraser v. Jennison, 42 Id. 206; Rice v. Rice, 50 Id. 448; Potter’s Appeal, 53 Id. 106; Schofield v. Walker, 58 Id. 96; Maynard v. Vinton, 59 Id. 139; Campbell v. Campbell, 75 Id. 53; Spratt v. Spratt, 76 Id. 384; Stebbins v. Stebbins, 86 Id. 474. Fraud and undue influence are never presumed.
3. It was not the intention of the writer of the former opinion to hold that an attorney, in his opening statement to the -jury, may not state the propositions of law upon which he relies. It was the argument of the law, as well as of the facts, to the jury which was there held improper, and in my judgment that opinion is in entire accord with the former opinions of this Court. The record contains 18 pages of the learned counsel's opening statement to the jury. It was a skillful argument, and one well calculated *250to prejudice the minds of the jury. The only foundation lor the statement in regard to the flies is found in the-evidence of one Dr. Gallagher, who was an attendant in the sanitarium where Mrs. King went for treatment, and where she remained from the 16th to the 23d of December-His testimony is as follows:
“At one time I took pills to her. She would not take the pills; said they were flies’ heads. I then went down stairs and got a fly’s head, and she took it. I said nothing to her to make her take the fly’s head.”
It does not appear that she knew it was a fly’s head. Such a statement to the jury, with only this foundation for it, is, in my judgment, not only extravagant, but. wholly unjustifiable, and especially in a case which occupied several weeks in the trial. It will not do to say that the learned counsel honestly made the statement. The more honestly such statements are made the greater the damage that will result to the opposite partju Counsel undoubtedly relied upon the statements of some other party than the witness himself. In such case, the party litigant, in whose favor the statements are made, must bear the consequences.
4. I think the Mix letters were admissible in so far as they covered the period during which Mrs. King was at-his house. Mr. Mix was a witness for the contestants,, and had testified to her conduct and condition while there. His testimony was taken by deposition. During that time he wrote several letters to Mr. King in regard to the health and condition of Mrs. King. These letters weru proven by Mrs. Mix, who appeared as a witness upon the trial, to have been written by her husband. No allusion whatever is made in them to the matters testified to by him. When an attempt is made to impeach a witness or discredit his testimony by his own written documents, the usual way is to show him the documents, and, if he admits; *251they were written by him, they then become admissible. The usual rule is to read letters in evidence after the cross-examining counsel has opened his case to the jury.
1 G-reenl. Ev. § 463. If these documents are of such a character that no re-examination is competent to explain them, then they are admissible at any time before the party has rested his case. I think these letters were clearly of that character, and were therefore admissible upon proof that they were written by him.
5. I deem it entirely clear, upon reason and common sense, that no one' should give his opinion to the jury that a testator was insane or incompetent until he has stated some conduct, language, or acts inconsistent with sanity or competency. The theory upon which those not medical experts are permitted i-o add the weight of their opinion to the facts to which they have testified is that it is not always possible for the witness to describe to the jury the appearance and manner of the person about whom they are testifying. None of the witnesses whose testimony is given in the former opinion testify that there was any appearance or conduct in Mrs. King which they did not describe. They stated evidently all they knew, and it would, in my judgment, be a travesty upon justice to hold that the testimony of either was sufficient to justify an opinion. One may say and do all the things which those witnesses testified to, and still be entirely sane, and competent to make a will. Acts of eccentricity may be admissible in this class of cases, to be used in connection with other facts, but it does not follow that one showing eccentricities of character is either insane or incompetent to make a will, nor that one seeing acts of eccentricity alone is competent to give an opinion as to his sanity or capacity. The same is true of acts of excitability of temper, of miserly conduct, and the like; and the only difficulty that can arise upon the trial is to determine what acts are con*252sistent with sanity and competency, and what not. In case of doubt this must be left to the jury. But the court must determine whether the witness possesses sufficient knowledge to give his opinion. Opinions are not admissible to aid a jury, except by those shown to be competent to give them. The universal practice is to show the education and experience of medical, mechanical, and other experts, and their knowledge of the ease about which they are to testify, before their testimony is admitted. It will not be contended that a medical expert would be permitted to give his opinion as to the testamentary incapacity of Mrs. King upon the facts testified to by the witnesses whose testimony is stated in the former opinion. Why, then, should these witnesses themselves be permitted to give their opinions, when they do not state to the court anything else as the basis of their opinions, and do not state that there was anything either in her appearance, manner, or acts which they could not describe, but which operated on their minds in the conclusions reached? When a competent witness has testified that in his opinion the testator was incompetent to make the will, it then becomes a question of fact for the jury, and it is of no consequence to the appellate court how strong the testimony is upon the one side or how weak upon the other. The verdict of the jury is conclusive when there is any competent evidence to sustain it. Is it a reasonable rule that the wills of persons whose competency to manage their business affairs when living was never questioned, who had the ability and shrewdness through a long life to amass and retain property, who built houses, who borrowed and loaned, and who attended to all their own affairs up to the very date of the will, may be set aside by a jury upon such evidence?
6. The case of People v. Garbutt, 17 Mich. 9, does not go to the extent which is claimed by the contestants, as appears from the following language from page 17:
*253“ The defense offered to show that insanity had been developed in a brother, arising from a cause similar to that which, it was alleged, had induced the destructive act of the defendant; and this fact was sought to be placed before the jury as throwing some light on the defendant’s conduct and accountability. Although this evidence could not be very satisfactory in character, we think it was legally admissible.”
Had that • been a will case, and the insanity of the brother been offered as evidence of incompetency to make a will, it is evident that no such conclusion would have been reached by the Court. That decision sustains the only reasonable rule, even in criminal cases, that the insanity must either be shown to be hereditary, or be similar in conduct or cause to that of him whose act is in question. The testimony as to the insanity of Mrs. King’s sister was given upon a former trial. The only evidence of the insanity of her niece, Miss Octavia Bates, is the testimony of Miss Bates herself, and amounts to this only, — that she went to the asylum, and remained there six months. No symptoms of her trouble are given, no physician testifies, and contestants rely upon the naked fact that she was six months in an asylum. An inference of the insanity and incompetency of Mrs. King was sought to be drawn from' this fact. I cannot yield assent to such a doctrine.
7. One Mrs. Kimball, a witness for contestants, was permitted, under objection, to answer the following question:
“Don’t you think it possible that this will could have been prepared and given to Mrs. King without telling her its contents, and without her knowing what it was, and for her to have it signed and executed, telling the witnesses that it was her will, considering the condition she was in on the 31st day of July, 1886, — during the month of July, 1886, — without knowing or comprehending what was in it?”
The incompetency of this question is apparent.
I see no reason for any change in the former opinion of the Court.